DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 12/21/2021.  The arguments set forth are addressed herein below.  Claims 8-27 remain pending, Claims 13-27 have been newly added, and Claims 1-7 have been currently canceled.  Currently, Claims 8-12 have been amended.  No new matter appears to have been entered.
Applicant’s claim amendments to claims 8-12 are sufficient to overcome the corresponding claim objection and claim rejections.  The claim objection and claim rejections have been withdrawn.
Reasons for Allowance
Claims 8-27 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“wherein the apparatus processes esports recruitment information and tryout information and generates a tryout notification message, and further wherein the apparatus transmits the tryout notification message to the first user communication device or to a second user communication device of or associated with the first user or 
Claims 8-27 are allowed for the reasons stated above.  Additionally, claims 8-27 are allowable for the reasons set forth by the Applicant in the remarks filed with the response dated 12/21/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715